DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment filed 06/10/2022.

	Claims 1-12, 15, 16, 19-24 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following rejection(S) are necessitated by applicant’s amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15, 16, 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 12 have been amended to recite that the composition is free of phenylated solvent. This is a new matter that is not described in the specification as originally filed. Applicant only mentioned “phenylated solvent” in paragraph [0027] of the specification as filed. Paragraph [0027] reads as follows:
““Free” or “substantially free” or “devoid of” as it is used herein means that while it is preferred that no amount of the specific component be present in the composition, it is possible to have very small amounts of it in the compositions of the invention provided that these amounts do not materially affect at least one, preferably most, of the advantageous properties of the conditioning compositions of the invention. Thus, for example, “free of phenylated solvents” means that non-volatile solvents are preferably omitted (that is 0% by weight), but can be present in the composition at an amount of less than about 0.25% by weight, typically less than about 0.1% by weight, typically less than about 0.05% by weight, based on the total weight of the composition as a whole.”

	This disclosure does disclose with sufficient specificity and certainty the “phenylated solvents” are excluded from applicant’s disclosed composition. Applicants used the expression “phenylated solvent” as an example to explain what meant by “free” of “substantially free”. Applicants did not disclose anywhere what are the advantage or disadvantage of using composition free of phenylated solvent. Further nowhere applicant disclosed any phenylated solvents that are excluded from the present composition, contrarily, applicants defined phenylated solvent as “means that non-volatile solvents are preferably omitted (that is 0% by weight), but can be present in the composition at an amount of less than about 0.25% by weight, typically less than about 0.1% by weight,...” Applicant did not omit phenylated solvents from their composition, rather desired composition free of non-volatile solvents. Applicant did not envisage or conceive the present invention as free of phenylated solvent as claimed. Phenylated solvents are solvents having phenyl group, e.g. xylene. See for example US 5,093,108, Pappas, col.6, lines 15-30; col.10, line 67-col.11, line 5; col.12, lines 10-20.
If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 15, 16, 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “phenylated solvent” in claims 1 and 12 is used by the claim to mean “non-volatile solvent,” while the accepted meaning is “solvent containing phenyl group.” The term is indefinite because the specification does not clearly redefine the term.

The following rejection previously presented and hereby maintained:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-12, 15, 16, 19-24 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Lu et al. (US 2006/0110347), Barba et al. (US 2011/0002869), Vatter et al. (US 2002/0028223), and Shimizu et al. (US 2015/0150780), all references are of record, as evidenced by Pappas et al. (US 5,093,108, currently cited on PTO 892) .

Applicants’ claims
Claim 1 is directed to a matte lip composition comprising at least one siloxysilicate resin in an amount of from about 7% to about 15% by weight, at least one polyorganosiloxane copolymer in an amount of from about 4.5% to about 10% by weight, at least one lipophilic silica in an amount of from about 1.0% to about 1.5% by weight, at least one non-lipophilic filler in an amount of greater than 0% to about 3.5% by weight, wherein the non-lipophilic filler is selected from the group consisting of silica kaolin, polyamide powders, polyalanine powders, polyethylene powders, tetrafluoroethylene polymer powders. and mixtures thereof, and at least one nonvolatile hydrocarbon oil in an amount of greater than 0% to about 3.5% by weight, all weights being based on the total weight of the composition, wherein the composition is free of phenylated solvent, mica and volatile alcohol, and wherein the composition contains no water, and wherein the composition has average gloss properties, measured at 60o, of less than or equal to 10.

Claim 12 is directed to a matte lip composition comprising at least one siloxysilicate resin in an amount of from about 10% to about 14% by weight, at least one  nylon-611/dimethicone in an amount of from about 6.5% to about 10% by weight, silica silylate in an amount of from about 1% to about 1.5% by weight, at least one non-lipophilic filler in an amount of from about 1% to about 2% by weight, wherein the non-lipophilic filler is selected from the group consisting of silica, kaolin, polyamide powders, polyalanine powders, polyethylene powders, tetrafluoroethylene polymer powders, and mixtures thereof, and at least one C3-C5 alkene in an amount of from about 1% to about 2% by weight, all weights being based on the total weight of the composition, wherein the composition has average gloss properties, measured at 60°, of less than or equal to 5 and wherein the composition is free of phenylated solvent, mica and volatile alcohol, and wherein the composition contains no water.

Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Lu teaches cosmetic composition for lip that has long-wearing, transfer-resistant, comfortable to wear with improved appearance, improved flexibility wearability and reduced tackiness or migration over time (abstract; ¶¶ 0004, 0005, 0369). Lu teaches layered lip composition comprising base coat and top coat (¶¶ 0007, 0012-0014, 0039-0041). The top coat provides gloss and shine (¶ 383), which implies the base coat is not glossy or shiny by itself, i.e. matte. The base coat comprises polyorganosiloxane copolymer in amount preferably from 0.5-30%, and most preferably from 1-20% of the composition (¶¶ 0236), which is Nylon-611/dimethicone copolymer (example 2), and film former resin that is silicone resin in amount of 0.1-30%, preferably from 0.5-20% and most preferably 1-10%, which is SR 1000 which is trimethyl-siloxysilicate (¶¶ 0265-0267, 0277, 0286, 0342; example 2). The composition further comprises nonvolatile hydrocarbon oils having 1-40 carbon atoms and polyamides (¶¶ 0250, 0255, 0259). The composition further comprises volatile solvent and colorant (¶¶ 0261, 0345). The reference comprises filler selected from silica, kaolin, and polyamide powder, such as Nylon® powder sold by Atochem and Orgasol®, that is applicants used to practice the present invention at paragraph [0059] of the published application. The filler is present in amount of 0-20%, e.g. 0.01-10% of the composition (¶¶ 0360-0361). The composition can be a liquid form (¶¶ 0036, 0433). The composition is anhydrous (¶¶ 0045, 0350). 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP 2141.02) 
	While Lu teaches nonvolatile hydrocarbon oil the cosmetic composition suitable for lip, the reference however does not teach the amount of the nonvolatile hydrocarbon oil all the claimed by claims 1 and 12. Lu does not teach lipophilic silica as claimed by claims 1 and 12. 
Barba teaches cosmetic composition suitable for lip make up wherein the composition is anhydrous and can be liquid (abstract; ¶¶ 0116, 0127). The composition comfortable such that when deposited on the lip does not crack (¶ 0005). The composition comprising nonvolatile hydrocarbon oil in amount of preferably between 1-15% (¶¶ 0200, 0207). The composition further comprises polyorganosiloxane (¶ 0108), siloxysilicate resin (¶ 0174), fillers, e.g. silica and polyamide (¶¶ 0268, 0288), and C2-C20 polymer, e.g. polybutene (¶ 0170). 
 	Vatter teaches an anhydrous skin treatment composition (abstract). The reference teaches transfer resistant lipstick is applied to the lips to provide color, moisturization and improved skin feel, and reduced the appearance of oily shine (¶¶ 0226, 0242). The composition comprises spherical particles that provide shine control to the composition including silica (¶¶ 0109-0118). Preferred spherical particles include spherical particles of polyamide, e.g. Nylon 12 sold by Atochem under the name Orgasol 2002D Nat C05 (¶ 0122) which applicants used to practice the present invention in paragraph [0059] of the published application. The particles have size greater than 10 micron (¶ 0121). Preferably the spherical particles are present at a concentration of from about 0% to about 40% in the composition (¶ 0123). Examples XIII and XV contain 1% and 2% Nylon 12, respectively. The composition taught by the reference comprises non-volatile hydrocarbon in amount of 1-15% and preferably in amount less than 10%. Polybutene is taught (¶¶ 0092, 0155). Example V of the reference teaches lipstick free of volatile alcohol and free of water.
Shimizu teaches composition for making up lips that has good properties such as glide to apply on the lip, good adhesion, good transfer resistance and resistance to separation (abstract; ¶¶ 0007, 0008). The composition is anhydrous (¶¶ 0021, 0033, 0561). The composition is liquid (¶¶ 0032, 0046, 0569; examples 1-6; claim 43). The composition comprises nonvolatile hydrocarbon oil including polybutene (¶¶ 0229, 0238, 0241; claim 34). The composition comprising filler to modify rheology of the texture of the composition (¶¶ 0481-0487). Filler included silica and kaolin in amount of 0.4-3% (¶¶ 0493, 0497). Composition comprises silylate silica that improves stability of the composition in amount of 0.2-4% and preferred amount is 1.5% of the composition (¶¶ 0498-0502, 0522, 0530, examples 1-3, 5-7).
The above references do not teach phenylated solvents that comprise phenyl group, e.g. xylene as evidenced by Pappas (col.6, lines 15-30; col.10, line 67 till col11, line 5; col.12, lines 10-20). It is noted that applicant defined “phenylated solvent” as “non-volatile solvent” and the references suggest composition free of non-volatile solvents, e.g. do not contain xylene.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to provide lip composition taught by Lu comprising polyorganosiloxane, siloxysilicate, silica, kaolin and polyamide powder which are non-lipophilic filler, and non-volatile hydrocarbon oil, use 1-15% of nonvolatile hydrocarbon oil in the composition as taught by Bara, or less than 10% as taught by Vatter.  One would have been motivated to do so because Bara teaches composition comprising such an amount of hydrocarbon oil is suitable for anhydrous lip make up because the composition is comfortable such that when deposited on the lip does not crack, and because Vatter teaches composition comprising such amount is suitable for anhydrous lip composition that has transfer resistant when applied to the lips to provide color, shine reduction, moisturization and improved feel. One would reasonably expect formulating anhydrous lips composition comprising all the above ingredients and less than 10% of nonvolatile hydrocarbon oil wherein the composition is comfortable and has transfer resistant, shine reduction, moisturization and improved feel when applied to the lips. 
Further, one would have used 0.4-3% of filler such as silica and kaolin and further added 0.2-4%, preferably 1.5%, by weight of the total composition of silica silylate taught by Shimizu to the composition taught by the combination of Lu, Barba and Vatter because Shimizu teaches lip anhydrous composition comprising the above fillers in the above amounts provides good glide to apply on the lip, good adhesion, good transfer resistance and resistance to separation, and further fillers modify rheology of the texture of the composition, and silica silylate improves stability of the composition.   
Regarding the limitation of claim 1 that the composition has no water, all the cited references teach anhydrous composition.
Regarding the limitation of “matte composition”, it is noticed that this limitation occurs in the permeable, and has not been given patentable weight. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Further, the “matte composition” is a property of the composition and it is expected from the composition taught by the cited references that teach all the elements of the composition in the claimed amounts. In any event, and for completeness of record, it is noted that Lu teaches the claimed ingredients forming a base coat composition that is not shiny and the composition is rendered shiny and glossy by wearing a top coat. Further Vatter teaches composition has reduced shine achieved by adding polyamide to the composition that provides shine control, i.e. matte appearance, to cosmetics including lip compositions.  
Regarding the average gloss property as claimed by claims 1 and 12, it is a property of the composition taught by the prior art comprising all the claimed ingredients in the claimed amounts. It is noted that Lu teaches the claimed ingredients forming a base coat composition that is not shiny and the composition is rendered shiny and glossy by wearing a top coat. Further Vatter teaches composition has reduced shine achieved by adding polyamide to the composition that provides shine control, i.e. matte appearance, to cosmetics including lip compositions.  
Regarding the amount of siloxysilicate resin of 7-15% and 10-14% as claimed by claims 1 and 12, respectively, Lu teaches 0.1-30%, preferably from 0.5-20% and most preferably 1-10% that overlap with the claimed amount.
Regarding the amount of polyorganosiloxane of 4.5-10% and 6.5-10% as claimed by claims 1 and 12, respectively, Lu teaches 0.1-80%, 0.5-30%, and most preferably from 1-20% of the composition that overlap with the claimed amount.
Regarding the amount of lipophilic silica of 1-1.5% as claimed by claims 1 and 12, Shimizu teaches as low as 0.2-4% and exemplifies 1.5% that fall within the claimed amount.
Regarding the amount of non-lipophilic filler of 0-3.5% as claimed by claims 1 and 1-2% as claimed by claim 12, Shimizu teaches as low as 0.3-4% that overlaps with the claimed amount.
Regarding the amount of nonvolatile hydrocarbon oil of 0-3.5% as claimed by claim 1 and 1-2% as claimed by claim 12, Barba teaches 1-15% and Vatter teaches less than 10% that overlap with the claimed amounts.
Regarding all the above amounts of the ingredients claimed by claims 1 and 12, the cited references teaches amount overlapping to the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. Further, routine optimization is prima facie obvious and within the purview of one of ordinary skill in the art. It has been further held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Meals Corp. of America v. Banner, 778 F2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding the limitation of “wherein the composition is free of mica” as claimed by claims 1 and 12, it is noted that the cited references teaches silica, nylon and kaolin as alternative to mica. The cited references suggests composition free of mica. 
Regarding the limitation that “the composition is free of volatile alcohol”, as claimed by claims 1 and 12, Lu teaches by example 2 base coat free of volatile alcohol. Example V of Vatter teaches lipstick free of volatile alcohol and free of water.  
Regarding the limitation “the composition is free of phenylated solvent”, the cited references do not teach phenylated solvents in the taught compositions, i.e. do not teach non-volatile solvents. 
Regarding volatile solvents and colors claimed by claim 2, Lu teaches volatile oils that reads on volatile solvents and teaches colors in the composition. 
Regarding the gloss values claimed by claims 3, 4, 15, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to formulate a matte composition with a gloss value within the ranges found in the instantly claimed invention since Lu teaches composition that is not shiny and Vatter teaches polyamide provides shine control, i.e. matte appearance, to cosmetics including lip compositions. Each of the examples in the instant specification comprising a combination of trimethylsiloxysilicate and Nylon-611/dimethicone copolymer had a shine value of 0.1 including inventive compositions A-F and comparative examples 1-4. Both of these components are already rendered obvious by the teachings of the cited references. Therefore, selection of trimethylsiloxysilicate and Nylon-611/dimethicone copolymer which are already taught by Lu, would reasonably make a formulation with average gloss properties within or at least close to the instantly claimed range, and with further adding polyamide that control shine, the composition would have more matte property and would have gloss value as claimed. 
Regarding trimethylsiloxysilicate claimed by claims 5 and 16, it is taught by Lu. 
Regarding nylon—611/dimethicone claimed by claims 6 and 12, is taught by Lu.
Regarding silica silylate claimed by claims 7, 12 and 23, it is taught by Shimizu.
Regarding the claimed property of the polyamide powder as claimed by claims 8 and 19, Lu and Vatter teach Orgasol that is the same particles recited in the instant specification paragraph [0059] of the published application and would, therefore, have the same particle size, surface area, density and melting point. Claimed particle sizes are taught by Vatter that teaches greater than 10 micron. 
Regarding polybutene claimed by claims 9, 10 and 20, Barba, Vatter and Shimizu teach polybutene in lip composition.
Regarding claim 11 that the composition is applied to lips, the cited references are directed to lip composition that provide advantages to the lip, therefore are eventually applied to the lips to achieve these advantages.
Regarding silica and kaolin claimed by claims 21 and 22, Lu and Shimizu  teach silica and kaolin. 
Regarding liquid composition claimed by claim 24, Lu, Barba and Shimizu all teach liquid composition.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.
Applicants argue that during the Interview it was discussed that primary reference Lu requires the presence of phenylated solvent to provide gloss to its composition. This is made clear in Lu’s abstract and pars. 2, 39 and 40 (“The phenyl substituted organosiloxane or mixtures of these increase the shine and/or gloss of otherwise dull and/or matte appearance when a structured molded composition is applied to a keratinous surface.”) Thus, one of ordinary skill in the art, following Lu, would be motivated to add phenylated compound to obtain gloss/shine. And no secondary reference could motivate one of ordinary skill in the art, following Lu, to omit phenylated compound or to not obtain shine/gloss. This would be contrary to Lu. Thus, no combination of art using Lu as a primary reference, including the current combination set forth in the pending rejection, could lead one of ordinary skill in the art to the present invention which is free of phenylated solvent and which has the specified matte properties.

In response to this argument, and upon further review of the cited references, Lu in particular, and the specification as filed, it is argued that Lu teaches phenylated polyorganosiloxane polymer that reads on polyorganosiloxane polymer claimed by applicants. Lu does not teach phenylated solvents that can be xylene as evidenced by Pappas, rather teaches phenylated polymers. Note that applicants do not disclose any phenylated solvents, and defined phenylated solvents as non-volatile solvents in paragraph [0027] of the current disclosure. Therefore, the combination of the cited references that contains no non-volatile solvents reads on the claims. Further, Lu teaches the claimed ingredients forming a base coat composition that is not shiny and the composition is rendered shiny and glossy by wearing a top coat. Further Vatter teaches composition has reduced shine achieved by adding polyamide to the composition that provides shine control, i.e. matte appearance, to cosmetics including lip compositions. Even if applicants considered phenylated polysiloxane taught by the reference is phenylated solvent, which is not in view of applicants’ definition of phenylated solvent, it is argued that one having ordinary skill in the art would have selected the amount phenylated material to provide the desired shine and gloss especially the reference teaches amount from 0.1-80% that can be as low as 0.1% that meets applicants’ definition of “free of” in paragraph [0027] of the specification. Combination of the cited references teaches the instantly claimed composition including the claimed ingredients in overlapping amounts, and one would have selected as low as 0.1% that meets the claimed “free of phenylated solvent” to provide the desired gloss. Motivation to combine Lu with the other cited references exists, and the reference can be combined for reasons different from applicants reasons to combine to achieve a reasonable results. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
It has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Further, it has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 

Applicants argue that as demonstrated by the invention examples and comparative examples in the present application, having all ingredients of the present invention results in compositions having improved properties, including stability (lack of separation) which is highlighted by the lack of stability in the comparative examples, as well as improved tack properties which is highlighted by the increased tack in compositions A-B. Thus, the examples demonstrate that affirmatively having the required ingredients in the required amounts yields compositions having improved stability and/or tack properties. This result is nowhere taught, suggested or recognized in the asserted art.

In response to this argument, it is argued that all the claimed ingredients in the claimed amount are taught by combination of the cited references, and are known for use in anhydrous composition, and in particular lipstick composition. regarding Examples A-B that applicants saying to possess better properties, the examples comprises the same amounts taught by the cited references including the two essential components and three components that are present in minimal amount. The comparative examples 1, 2, 5 and 6 do not contain one of the essential component, which is trimethylsiloxysilicate. Comparative example 1 is free of all the three components that are present in minimal amount. Comparative example 2 contains the claimed amount of polybutene and silica silylate and shows undesired results. It is not clear from the data in the specification which ingredient is responsible for which property. No side by side comparison with only one variable ingredient to show the effect of this ingredient.  Further, applicants did not compare composition of the prior art that applicants assert it contains phenylated solvent with their composition free of phenylated solvent in order to establish criticality of absence of the phenylated solvent.  
Comparative example 4 shows same results as examples D, i.e. 2.0 flake and 0.1 shine. Comparative examples 5 and 6 did not show separation. In order to have a fair side by side comparison, there should be only one variable ingredient and the others are the same in the compared compositions in order to show the effect of such an ingredient. Therefore it is not clear which ingredients responsible for better tack and stability due to presence of many variables in the inventive and comparative compositions. It is not clear if lack of separation and increased tack are due to the specific claimed required ingredients because optional ingredients also vary in inventive composition and comparative compositions. The prior art suggested amounts overlapping with the claimed amount of all the claimed ingredients, and any properties applicants achieved would be expected from the prior art references. In response to the argument of unexpected superior results in the instant specification, it is the examiner's position that the data in the specification regarding amounts of additional ingredients are not unexpected and taught by the cited references and cannot provide unexpected results and therefore cannot rebut prima facie obviousness. The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Note that the comparative results in the specification does not provide criticality of the claimed upper and lower limit of the claimed range of ingredients. Note also the claims require 0-3.5% polybutene and the examples of the specification contain 2.4-3.5%, and comparative example 2 has 3.3 polybutene, which within the instantly claimed amount, but still shows high separation. Therefore it does not seem that polybutene has effect on separation of the composition. The data in the specification does not show which ingredient is responsible for which property.
It is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611